Filed Pursuant to Rule 497(e) 1933 Act File No. 333-170106 1940 Act File No. 811-22486 GPS Funds II October 28, 2015 EXPLANATORY NOTE On behalf of the GuidePath® Strategic Asset Allocation Fund, GuidePath® Tactical Constrained® Asset Allocation Fund, GuidePath® Tactical Unconstrained® Asset Allocation Fund, GuidePath® Absolute Return Asset Allocation Fund, GuideMark® Opportunistic Fixed Income Fund, GuideMark® Global Real Return Fund, GuidePath® Multi-Asset Income Asset Allocation Fund, GuidePath® Altegris® Diversified Alternatives Allocation Fund and GuidePath® Fixed Income Allocation Fund, each a series of GPS Funds II (the “Trust”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the Supplement filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(e) under the Securities Act on October 13, 2015; such form of Supplement (Accession Number 0001137439-15-000170) is incorporated by reference into this Rule 497 Document. EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
